COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00612-CR


ANTHONY MARBLEY                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                     ------------

      FROM COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY

                                     ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ------------

          On December 11, 2012, appellant Anthony Marbley filed a notice of

appeal from the order revoking his community supervision. Appellant’s retained

counsel filed a “Motion To Dismiss Appeal” on November 22, 2013.        In an

affidavit attached to his motion, retained counsel stated that he has been

unsuccessful in contacting his client by phone since August 2013, and that

appellant’s whereabouts are unknown. Because the motion was not signed by

appellant as required by rule of appellate procedure 42.2(a), we abated the

appeal and remanded to the trial court for a hearing.    See Tex. R. App. P.

      1
      See Tex. R. App. P. 47.2(b).
42.2(a); Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975);

Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987).

      We have received the supplemental reporter’s record of the abatement

hearing, which was held on January 14, 2014.        Appellant did not appear at the

hearing. The trial court stated on the record that notice of the hearing had been

sent to appellant’s last known address and that such notice had been returned as

undeliverable.      The trial court stated that it had no additional information on

appellant’s location and found that, having failed to respond, appellant indicated

no desire to prosecute the appeal.

      Based upon the trial court’s findings and the supplemental reporter’s

record filed in this court, we conclude that good cause exists to suspend the

operation of rule 42.2(a) in this case. See Tex. R. App. P. 2, 42.2(a).         No

decision of this court having been delivered before we received the motion to

dismiss, we grant the motion and dismiss the appeal.         See Tex. R. App. P.

42.2(a), 43.2(f).



                                              PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 6, 2014




                                          2